DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 07/26/2021, with respect to the 35 USC 102 rejection of claim 1 has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made as explained below.

Response to Amendment
The amendment filed on 07/26/2021 has been entered. Claims 1-6 are currently pending. Applicant’s amendments to the claims have overcome the 35 USC 112 rejection previously set forth in the Non-Final Office Action mailed 04/27/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Compact Two-Layer Rotman Lens-Fed Microstrip Antenna Array at 24 GHz”, cited by the applicant, hereby referred as Lee) in view of Tekkouk et al. (Multibeam SIW Slotted Waveguide Antenna System Fed by a Compact Dual-Layer Rotman Lens”, cited by the applicant, hereby referred as Tekkouk).
Regarding claim 1, Lee teaches the following:
an antenna device comprising: 
a ground layer (Common Ground, figure 2) made of an electric conductor; 
a plurality of array antennas (Antenna array, figure 2) provided in a layer above the ground layer so as to be spaced apart from the ground layer; and 
a Rotman lens (Lens body, figure 2) provided in a layer below the ground layer so as to be spaced apart from the ground layer, 
each of the plurality of array antennas including: a power feed line (the individual lines which are connected to each array of 4 antenna elements, as shown in figure 2) which a feedpoint (where the power feed line is connected to the respective A1-A7 points, figure 2) is located; and a plurality of antenna elements connected to the power feed line (as shown in figure 2), 
the feedpoint of each of the plurality of array antennas being coupled to an end of any one of output ports of the Rotman lens via a slot (Slot, figure 2) provided in the ground layer.
Lee does not teach a power feed line at a center of which a feedpoint is located; and a plurality of antenna elements connected to the power feed line and having a point symmetric shape with respect to the feedpoint as a center of symmetry.
Tekkouk suggests the teachings of a power feed line at a center of which a feedpoint is located; and a plurality of antenna elements connected to the power feed line and having a point symmetric shape with respect to the feedpoint as a center of symmetry (Introduction, paragraph 6, “most of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date for the power feed line of Lee to have a center of which a feedpoint is located; and a plurality of antenna elements connected to the power feed line and having a point symmetric shape with respect to the feedpoint as a center of symmetry as suggested by the teachings of Tekkouk in order to minimize the long line effect due to the reduced distance between the feedpoint and each of the antenna elements (Tekkouk, Introduction, paragraph 6).

Regarding claim 6, the combination of Lee and Tekkouk as referred in claim 1 teaches the following:
wherein the plurality of antenna elements (Lee, elements of the Antenna arrays, figure 2) are congruent (as explained in claim 1, Lee, if the feedpoint was moved to the center of the power feed line)(Also shown in Tekkouk, figures 12-13).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Compact Two-Layer Rotman Lens-Fed Microstrip Antenna Array at 24 GHz”, cited by the applicant, hereby referred as Lee) in view of Tekkouk et al. (Multibeam SIW Slotted Waveguide Antenna System Fed by a Compact Dual-Layer Rotman Lens”, cited by the applicant, hereby referred as Tekkouk), and further in view of Koscica et al. (US 6,014,112, hereby referred as Koscica).
Regarding claim 4, the combination of Lee and Tekkouk as referred in claim 1 teaches the following:

The combination of Lee and Tekkouk does not explicitly teach a branching ratio at a branch section at which each of the plurality of antenna elements is connected is lower as the branch section is provided more upstream along the power feed line and is higher as the branch section is provided more downstream along the power feed line.
Koscica suggests the teachings of wherein the number of the plurality of antenna elements (elements 22-28, figure 2) is 4 or more; and a branching ratio at a branch section at which each of the plurality of antenna elements is connected is lower as the branch section is provided more upstream along the power feed line and is higher as the branch section is provided more downstream along the power feed line (as shown in figure 2 and described in the corresponding specification, the branch sections (elements 34-36, 38-40, and 42-44) get smaller the more downstream, which means the branch ratio gets higher the further downstream along the power feed line).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a branching ratio at a branch section at which each of the plurality of antenna elements is connected of the combination of Lee and Tekkouk to be lower as the branch section is provided more upstream along the power feed line and is higher as the branch section is provided more downstream along the power feed line as suggested by the teachings of Koscica as changing the widths along the power feed line can be used to adjust the impedance and appropriate the power transmitted from each of the antenna elements along the power feed line.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Compact Two-Layer Rotman Lens-Fed Microstrip Antenna Array at 24 GHz”, cited by the applicant, hereby referred as Lee) in view of Tekkouk et al. (Multibeam SIW Slotted Waveguide Antenna System Fed by a Compact .
Regarding claim 5, the combination of Lee and Tekkouk as referred in claim 1 teaches the antenna device with the exception for the following:
wherein: the power feed line includes (1) a power feed section including the feedpoint and extending along a first direction, (2) a first radiation section extending from one end of the power feed section along one of two directions of a second direction that intersects with the first direction, and (3) a second radiation section extending from the other end of the power feed section along the other of the two directions of the second direction; one or more antenna elements connected to the first radiation section and one or more antenna elements connected to the second radiation section are arranged on the same straight line; an end section including the end of the any one of the output ports of the Rotman lens, which end is coupled to the feedpoint, extends along the first direction; and a section of the any one of the output ports which section is continuous with the end section extends along the second direction.
However Lee does teach the power feed line includes (1) a power feed section including the feedpoint (where the power feed line is connected to the respective A1-A7 points, figure 2) and extending along a first direction; an end section including the end of the any one of the output ports (elements A1-A7, figure 2) of the Rotman lens, which end is coupled to the feedpoint (as shown in figure 2), extends along the first direction (as shown in figures 2); and a section of the any one of the output ports which section is continuous with the end section extends along a second direction (as shown in figures 2).
Koreyasu suggests the teachings of wherein: the power feed line includes (1) a power feed section including the feedpoint and extending along a first direction (vertical direction, figure 5), (2) a first radiation section (element 4a, figure 5) extending from one end of the power feed section along 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the power feed line of the combination of Lee and Tekkouk to include a power feed section including the feedpoint and extending along a first direction, a first radiation section extending from one end of the power feed section along one of two directions of a second direction that intersects with the first direction, and a second radiation section extending from the other end of the power feed section along the other of the two directions of the second direction; one or more antenna elements connected to the first radiation section and one or more antenna elements connected to the second radiation section are arranged on the same straight line; an end section including the end of the any one of the output ports of the Rotman lens, which end is coupled to the feedpoint, extends along the first direction; and a section of the any one of the output ports which section is continuous with the end section extends along the second direction as suggested by the teachings of Lee and Koreyasu which can be used to allow radio waves radiated from the antenna elements symmetrically arranged on the opposite sides of the power feed section are not canceled out one another despite the fact that the first and second radiation sections supplies the signals to the antenna elements on the left and right sides of the substrate from opposite sides, and for it to be possible to manufacture an array antenna having sharp directivity in a specific direction by properly determining the element-to-element intervals such that a desired radiation pattern (directivity) of the array antenna would be obtained as a result of .

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845